Title: [Diary entry: 5 April 1786]
From: Washington, George
To: 

Wednesday 5th. Thermometer at 45 in the Morning—45 at Noon and 44 at Night. Wind at No. West or more northerly all day and raining and mizzling without intermission—being very disagreeable and the ground very wet.  Fanned all the heated Corn to day. The trouble this Corn has occasioned to preserve it from entire destruction is equal to the worth of it. To prevent its receiving some damage & getting musty I have not been able to do. Hauling the Sein again to day to no great effect.